    Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 1 of 19




           UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

UNITED STATES OF AMERICA,          §
ex rel. NIX                        §
                Plaintiffs,        §
                                   §         CIVIL ACTION NO:
          vs.                      §         1:14-cv-1486-LMM
                                   §
UNITED BIOLOGICS, LLC, d/b/a       §
UNITED ALLERGY SERVICES, et al., §
                                   §
                   Defendant(s).   §
__________________________________ §


               UNITED BIOLOGICS’ MEMORANDUM
           IN SUPPORT OF ITS MOTION FOR SANCTIONS
                    PURSUANT TO RULE 11(C)




                                                                   13992589v1
     Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 2 of 19




TO THE HONORABLE JUDGE MAY:
      Defendant United Allergy Services (“UAS”) moves for sanctions against

Relator Terri Nix (“Nix”) and her counsel pursuant to Fed. R. Civ. P. 11(c). Nix and

her counsel have named 468 doctors and clinics in this qui tam suit under the False

Claims Act (“FCA”), all with the purpose of harassing the doctors, clinics, and UAS

based on their customer relationship and without evidentiary support for the factual

contentions contained in the allegations made in their pleading. In support of this

motion, UAS respectfully states as follows:

                          FACTUAL BACKGROUND

      Nix, a former UAS employee, brought this qui tam action on May 16, 2014,

three months after she was terminated from UAS for performance reasons. In her

original complaint, Nix alleged that UAS, a Texas-based company that contracts

with medical service providers to provide allergy testing and other services, had

violated the FCA. Nix also alleged that she was terminated because she supposedly

brought the violations to UAS’s attention, and advanced individual claims under the

FCA and other statutes against UAS and hundreds of others. Dkt. No. 1 ¶¶ 107, 110-

17, 289-94.




                                                                            13992589v1
      Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 3 of 19




       1. The Binding Arbitration Demonstrates Nix’s Absence of Knowledge

       Ultimately, Nix was compelled to arbitrate her individual claims against UAS,

which she lost in front of the arbitrator, the Honorable Catherine Stone. Judge Stone

found that Nix had not only failed to prove that she was whistleblowing, but also

that she illegally took with her and/or kept UAS’s confidential and proprietary

information in violation of her Non-Disclosure Agreement. See Ex. A (Final

Arbitration Award) at p. 4 (finding that Nix downloaded a “remarkable” volume of

UAS data, much of which “contain[ed] confidential client and patient information,”

presented “no credible evidence [that she did so] with the intention of initiating” a

FCA suit against UAS, and thus her “conduct is not protected and is a breach” of her

agreements with UAS). Judge Stone ordered Nix and those acting in concert with

her to return the stolen material. Id. at p. 7.

       Meanwhile, during the arbitration, Nix admitted that she had no evidentiary

basis to assert claims against the physicians and clinics she had named in this qui

tam, as she did not even know if they ever submitted claims to the Government:

       Q. Ms. Nix, you are also aware -- well, going back to this qui tam
       complaint with the list of the 400-plus doctors that you filed. You’re
       aware that a number of the doctors and clinics listed do not even bill
       the Medicare and Medicaid; correct?

       A.· Mr. Low made me aware of that, yes.

                                             3

                                                                             13992589v1
     Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 4 of 19




      Q.· You were not aware of that at the time you decided to sue them?

      A.· I -- I did not prepare that document; my legal counsel prepared that
      –

      ***

      Q.· Understood. But at the time -- but you were suing on behalf of the
      government in this document; correct?

      A.· I understand that.

      Q.· At the time you decided to sue all these people, don’t you think it
      would have been worthwhile to determine whether, in fact, they
      submitted any government claims such that they would fall within the
      False Claims Act?
      ***
      A.· Again, my legal counsel put in that document. I -- when I saw that
      document, I -- I believed it to be accurate.· So I wouldn't -- I wouldn’t
      know to ask those questions.· I just assumed that -- that those were
      accurate –

      Q.· Okay.

      A.· -- that was accurate information.

      ***
      Q.· Do you think it would have been important to determine whether,
      perhaps, in fact, some of the people identified as defendants in your qui
      tam complaint were even alive at the time you filed the complaint?

      A.· Again, Aaron, I relied on my counsel to put together that document.
      And I've never been through this before, so I didn't know to ask those
      specific questions.

Ex. B-1 (Arbitration Transcript) at 240:7-242:10.

                                         4

                                                                              13992589v1
      Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 5 of 19




      It thus appears from the evidence that Nix gave everything she unlawfully

took from UAS to her attorneys, and her attorneys then named every UAS customer

listed on a misappropriated UAS customer list in this action. To this day, neither Nix

nor her attorneys have been able to explain to UAS or its counsel why they thought

it proper to sue nearly 500 doctors about which they knew nothing other than that

they provided needed allergy services to their patients.

      2. Nix’s Counsel Publicly Admitted the Improper Motive

      Ironically, at the same time that Nix was testifying in arbitration, her counsel

was telling other attorneys precisely why they had decided to sue those hundreds of

individual clinic and physician defendants. Patrick O’Connell, who represents Nix

in this case, as well as the relators in the previously-dismissed Texas case, presented

at a Continuing Legal Education Seminar in Texas on November 30, 2018. During

his presentation, O’Connell discussed “an arbitration going on right now today” that

his “friend Austin Kaplan” was handling for him based on a case he dismissed

“because there was a second filed case in Atlanta.” Ex. C-1 (FCA CLE Transcript)

at 34; see also Ex. A (Final Arbitration Award) at 1 (noting that Mr. Kaplan

represented Nix at the arbitration). Mr. O’Connell had an exchange with a co-

presenter who talked about threatening to name individual physicians and “using



                                          5

                                                                               13992589v1
      Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 6 of 19




that as potential set up a[s] leverage etc.” against the named defendant. Ex. C-1 at

35.

      Mr. O’Connell then explained: “[t]he case that the arbitration is going on in

today, we’ve got a company that we think paid kickbacks to hundreds upon hundreds

of general practitioners. We’ve named the doctors and that’s an issue because my

experience, at least with the federal government, is they don’t like that very much.”

Id. at 36. After discussing the challenges of naming so many defendants, O’Connell

explained that “we made the decision that we’re going to go forward on it and see

how many people will be reasonable or not.” Id. And after a discussion with the co-

presenter of using the threat of service as a way to manipulate the defendants to

“flip” or “collect,” O’Connell explained that because his “case is declined … it

doesn’t have to be much but they need to put a little something.” Id. at 36.

      3. Nix and Her Counsel Still Persist in Harassing Doctors at UAS’s
         Expense

      Since both Ms. Nix’s admissions at arbitration and Mr. O’Connell’s public

disclosure of their intent to harass UAS’s customers for money, UAS and its counsel

have repeatedly taken the position that the physicians have been named for an

improper purpose of harassment, in order to put pressure on UAS to resolve the case

in favor of Nix. Nevertheless, Nix and her counsel have continued to move forward,

                                         6

                                                                               13992589v1
        Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 7 of 19




filing a Third Amended Complaint on July 9, 2019, bringing the count up to 468

physician or clinic defendants without any individual reference to nearly any of

them. Dkt. 163. In fact, Nix and her counsel are aware that this Court lacks

jurisdiction over most of these physicians, who have no connection whatsoever to

this forum.1 Undersigned counsel has met and conferred with Nix’s counsel on these

issues and requested that this entire case, or alternatively, at least the hundreds of

individual physician and clinic defendants, be dismissed.           Because even after




1
    Rule 11 does not address the issue of who may move for sanctions. However, the
    Advisory Committee Notes accompanying the 1983 amendments to Rule 11
    require that “[a] party seeking sanctions should give notice to the court and the
    offending party” and make explicit the court’s authority to impose sanctions on its
    own motion “in order to overcome the traditional reluctance of courts to intervene
    unless requested by one of the parties.” Fed. R. Civ. P. 11 (citing Notes of
    Advisory Committee on Rules—1983 Amendment (emphasis added)). Thus, as a
    party to this case, UAS has standing to bring this Motion for Sanctions as it has
    been forced to incur additional costs and attorney fees from having to defend a suit
    much larger than would otherwise necessary given the additional, improper
    parties. Moreover, Nix and her counsel are aware that many of these soon-to-be
    served defendants may terminate the relationship with or seek indemnification
    from UAS, which would force UAS to incur additional time and expense in
    defending this action. See Nyer v. Winterthur Int’l, 290 F.3d 456, 459 (1st Cir.
    2002) (finding that even non-party “would-be defendants had standing” because
    “the filing of the complaint . . . caused the defendants to incur costs and attorney
    fees . . . Moreover, the filing of the complaint necessarily triggered the expenditure
    of court resources.”); see also Greenberg v. Sala, 822 F.2d 882 (9th Cir. 1987).


                                             7

                                                                                  13992589v1
      Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 8 of 19




receiving service of this motion more than 21 days ago, Nix refuses to dismiss either

this case or these physicians and clinics, UAS is forced to file this motion.

                              STANDARD OF REVIEW

       Rule 11 provides that “[b]y presenting to the court a pleading . . . whether by

signing, filing, submitting or later advocating it – an attorney . . . certifies that to the

best of the person’s knowledge, information, and belief, formed after an inquiry

reasonable under the circumstances: (1) it is not being presented for any improper

purpose, such as to harass . . . or needlessly increase the cost of litigation; . . . (3) the

factual contentions have evidentiary support or, if specifically so identified, will

likely have evidentiary support after a reasonable opportunity for further

investigation or discovery . . . .” Fed. R. Civ. P (11)(b)(1) & (3).

       Sanctions, including dismissal and a potential monetary penalty, are

appropriate for a party, attorney, or law firm that violates this rule. Fed. R. Civ. P.

11(c); Williams v. Clayton Cty., No. 1:05-CV-0688-CAM, 2006 WL 8432259, at *2

(N.D. Ga. Aug. 11, 2006) (dismissing claims for failure to comply with Rule 11 and

collecting cases). Additionally, Rule 11 expressly provides for an award of some or

all of the reasonable attorney’s fees incurred as a direct result of the Rule 11

violation. Id.; Fed. R. Civ. P. 11(c)(2). Sanctions under Rule 11 do not require a

finding of bad faith. Williams, 2006 WL 8432259, at *2.
                                             8

                                                                                     13992589v1
     Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 9 of 19




                                  ARGUMENT

      In Nix’s Third Amended Complaint (Dkt. No. 163), Nix’s attorney, Jason

Marcus of Bracker & Marcus LLC, signed and filed a pleading with this Court that

names 468 providers and clinics for no other reason than they appeared on a

customer list Nix took from UAS. Since that time, Nix’s other attorneys in Texas,

including Patrick O’Connell and Catherine Kyle, have joined in that pleading after

filing applications to appear pro hac vice in this Court. But in continuing to name

these defendants more than five years after bringing this suit initially, and now

threatening to finally serve them, Nix and her attorneys assert the following facts

without any basis and for which they have not conducted an adequate investigation:

      •     every named provider-defendant has billed a government insurer, i.e.,

            Medicare, Medicaid, Tricare, or Champus (e.g., Dkt. No. 163 ¶¶ 63,

            109, 180-82);

      •     every provider-defendant knowingly presented false claims to

            government insurers (e.g., id. ¶¶ 180-82, 188-89); and

      •     every provider-defendant lacks sufficient training to provide the

            pertinent medical services and order medically unnecessary services

            (e.g., id. ¶¶ 97-98, 109, 127).


                                          9

                                                                           13992589v1
     Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 10 of 19




Simply put, the foregoing statements are patently false, do not have evidentiary

support, and were not formed after a reasonable inquiry under the circumstances.

Instead, Nix and her counsel brought these claims against the parties in order to put

pressure on UAS to resolve this case.

      1.     Nix and Her Attorneys Do Not Have an Appropriate Evidentiary
             Foundation to Sue
      Nix and her attorneys failed to conduct a reasonable investigation into whether

a sufficient factual basis existed to sue the individual physician and clinic defendants

in this case. The Eleventh Circuit has described that a district court should undertake

an analysis to determine if an attorney conducted a reasonable investigation in the

factual basis of claims, as required by Rule 11(b). Thompson v. RelationServe Media,

Inc., 610 F. 3d 628, 665 (11th Cir. 2010). First, the court must determine whether

the factual or legal contentions are frivolous. “A factual claim is frivolous if no

reasonably competent attorney could conclude that it has a reasonable evidentiary

basis. Thus, where no evidence or only ‘patently frivolous’ evidence is offered to

support factual contentions, sanctions must be imposed.” Id. The Thompson court

went on to clarify that:

      Once a court concludes that either the factual or legal contentions are
      frivolous, the question becomes whether the attorney should have
      known they were frivolous. We ask what was known or reasonably
      knowable when the paper was “present[ed] to the court.” Fed. R. Civ.

                                          10

                                                                                13992589v1
      Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 11 of 19




      P. 11(b). Again, measured objectively, if a reasonable investigation
      would have revealed the error to a reasonably competent attorney, then
      sanctions can be imposed; if not, then sanctions cannot be imposed. The
      reasonableness of the inquiry turns on the totality of the circumstances,
      including, for example, the time available for investigation and whether
      the attorney had to rely on the client, another member of the bar, or
      others.

Id.
      Nix and her counsel lack appropriate evidentiary foundation to support their

pleadings for at least three distinct reasons. First, Nix’s statements that every

provider-defendant has billed a government insurer are false and made without

supporting evidence or reasonable investigation because many of the named

provider-defendants only accept private insurance and have not billed the

government. Nix previously admitted that she and her counsel failed to sufficiently

investigate these statements. Nix testified that the list of individual provider-

defendants named in this case came from a customer list she took from UAS. See

Ex. B-1 (Arbitration Transcript) at 205-6, 240-43; Dep. of T. Nix, Ex. B-2 (Dep. of

T. Nix) at 119-29. Nix further testified that she was unaware of whether these

providers, who she now charges with fraud, actually ever billed the government. Id.

Nix merely provided the stolen customer list to her counsel, who in turn named said

UAS customers as defendants.




                                         11

                                                                              13992589v1
     Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 12 of 19




      Second, despite naming most of these defendants more than five years ago,

Nix’s counsel has not made any attempt to properly investigate her claims as to these

defendants, despite Nix’s admissions in arbitration. Id. A search of publicly available

CMS databases demonstrates that many of these clinics have not presented allergy

claims that could be considered a false claim. Indeed, a short search confirms that

clinics chosen at random did not submit claims for allergy services. Ex. C.

Indiscriminately suing people without doing the legwork to ensure they could even

be liable amounts to making demonstrably false statements lacking evidentiary

support and failing to reasonably investigate their statements prior to filing suit. See

Franklin v. Pinnacle Entm’t, Inc., 289 F.R.D. 278, 286-89 (E.D. Mo. 2012) (granting

motion for sanctions against plaintiffs’ attorney for failing to conduct reasonable

investigation into factual basis of claim by including as plaintiffs the names of

individuals who never worked for defendant).

      Third, Nix makes similarly unfounded claims by asserting that every single

physician and clinic sued does not have adequate training to perform allergy testing

and knowingly orders unnecessary treatment. But Nix does not even know these

people, and her attorneys named them on the assumption that doctors by default

routinely do the wrong thing. And the theory that the doctors must be unqualified

because they are not allergists has been directly dismissed by the United States
                                          12

                                                                                13992589v1
     Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 13 of 19




Department of Health and Human Services, which found that primary care

physicians practicing allergy testing and immunotherapy is expressly permitted by

the law. See Ex. B-3 (DHHS Rules and Regulations Regarding Self-Administration

of Antigens, Health Care Financing Administration, 54 FR 4023-01 (01/27/1989),

II.B.4). And the relators in Nix’s Texas suit along with their attorneys should also

know this, because when they made complaints to the medical board about these

same doctors, they lost that battle. See, e.g., Ex. B-4 (Texas Medical Board

determination) (finding that UAS-contracting provider Dr. Bernice Gonzalez does

not practice outside the scope of her license because she is a family physician). Thus,

Nix’s allegations that non-board-certified allergists lack adequate training is simply

not applicable to the more than 400 physicians she sued here, and neither she nor her

attorneys have any sound basis otherwise.

      2.     Nix and Her Attorneys Have Named Physicians to Harass UAS and
             its Customers in Violation of the Arbitrator’s Ruling

      Nix and her attorneys have seized an opportunity to shake down physicians

and UAS for money regardless of the consequences. One need only look to the

Original Complaint to demonstrate neither Nix nor her counsel know anything about

these doctors or their clinics that are named as defendants—they just know they are

on a customer list that Nix stole from UAS. Indeed, Judge Stone expressly found

                                          13

                                                                               13992589v1
     Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 14 of 19




that (1) “on the day of her termination, and possibly on one other occasion, Nix

downloaded materials from UAS[]”; (2) Nix then “provided this information to her

attorneys several months later”; (3) Nix’s counsel then filed this lawsuit raising

allegations “similar to” that made in the previously filed Texas case; and (4) Nix’s

conduct violated her Non-Disclosure Agreement with UAS because Nix stole these

documents with no intention of initiating a FCA suit against UAS. Ex. A (Final

Arbitration Award) at pp. 2, 4. The arbitrator also found that Nix’s claim, that UAS

retaliated against her, one that was also echoed in her Original Complaint here, was

baseless as “there is no evidence that Nix voiced any concerns that UAS was

engaged in fraudulent conduct” prior to her termination. Id. at 5-6. The arbitrator

then enjoined both Nix and her counsel from using this stolen material, yet they still

flaunt that legal ruling by using it to wrongly prosecute hundreds of clinics in this

case. Id. at p. 7.

       The true reasons Nix and her counsel have kept these clinics in this case are

two-fold. First, Nix’s attorneys know that threatening service of a lawsuit on all of

UAS’s current and former customers – who will undoubtedly be concerned they

were named for merely doing business with UAS – is leverage they can use in

negotiations to try to make UAS pay to dispose of a frivolous suit before such

service. Second, Nix’s attorneys know that, at worst, they can offer that the other
                                         14

                                                                              13992589v1
      Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 15 of 19




defendants pay a small, nuisance sum to be dropped from the suit even though there

is not merit to the claims filed. In either event, this is not the proper practice of law

under Rule 11—it is harassment for pure monetary gain and should not be rewarded.

          3. The Court Should Strike Nix’s Pleading and Award Fees

          As a result of Nix’s attorney making, standing by, and advocating facts and

positions known to be wrong and made without a reasonable investigation, UAS has

incurred reasonable and necessary attorneys’ fees in bringing this motion. Should

Nix be allowed to go forward with this case and with serving process on the

individual provider-defendants, who may in turn seek assistance from UAS, UAS

will incur additional reasonable and necessary attorneys’ fees in contesting this suit

and moving for dismissal. None of these fees should have to have been incurred, but

for the violation of Rule 11 by Nix’s counsel. UAS therefore requests that the Third

Amended Complaint be stricken either in its entirety or as to the 468 provider

defendants and for an award of attorney’s fees.

          WHEREFORE, UAS respectfully moves the Court to grant the following

relief:

   1. Find Nix’s counsel in violation of Rule 11;

   2. Award UAS judgment against Nix’s counsel Jason Marcus, Julie Bracker,

          Bracker & Marcus LLC, Kevin G. Bennett, the Bennett Law Firm LLC,
                                           15

                                                                                 13992589v1
  Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 16 of 19




   Patrick O’Connell, James Haley, the Law Offices of Patrick J. O’Connell,

   PLLC, Catherine Kyle, and Chamberlain McHaney, LLP, jointly, for UAS’s

   reasonable and necessary attorneys’ fees in bringing this motion;

3. Award UAS judgment for post judgment interest on all amounts awarded

   pursuant to No. 2;

4. Dismiss this case, or alternatively, dismiss the individual and clinic provider-

   defendants; and

5. For such other and further relief, at law or in equity, to which UAS may be

   entitled.

   Respectfully submitted this 6th day of September, 2019.


                                    Respectfully submitted,

                                    ARNALL GOLDEN GREGORY LLP

                                    /s/ Aaron M. Danzig
                                    Aaron M. Danzig
                                    aaron.danzig@agg.com
                                    Georgia Bar No. 205151
                                    Kara Silverman
                                    kara.silverman@agg.com
                                    Georgia Bar No. 679841
                                    171 17th Street, NW
                                    Suite 2100
                                    Atlanta, Georgia 30363
                                    Telephone: (404) 873-8500
                                    Facsimile: (404) 873-8501
                                      16

                                                                           13992589v1
Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 17 of 19




                              PILLSBURY WINTHROP SHAW
                              PITTMAN LLP

                              Casey Low
                              Casey.low@pillsburylaw.com
                              Texas Bar No. 24041363
                              Dillon Ferguson
                              dillon.ferguson@pillsburylaw.com
                              Texas Bar No. 06911700
                              Elizabeth Kozlow Marcum
                              liz.marcum@pillsburylaw.com
                              Texas Bar No. 24078801
                              401 Congress Avenue, Suite 1700
                              Austin, Texas 78701
                              Telephone: (512) 580-9616
                              Facsimile: (512) 580-9601

                              Admitted Pro Hac Vice



                              ATTORNEYS FOR DEFENDANT




                                17

                                                                 13992589v1
     Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 18 of 19




                         CERTIFICATE OF COMPLIANCE
      I hereby certify that the forgoing has been prepared with on the font and point

selections (Times New Roman; 14 point) approved by this Court in Local Rule 5.1C.


      This 6th day of September, 2019.


                                      /s/ Aaron M. Danzig______________
                                      Aaron M. Danzig
                                      ARNALL GOLDEN GREGORY LLP
                                      171 17th Street, NW
                                      Suite 2100
                                      Atlanta, Georgia 30363
                                      Telephone: (404) 873-8500
                                      Facsimile: (404) 873-8501




                                         18

                                                                             13992589v1
     Case 1:14-cv-01486-LMM Document 434-1 Filed 09/06/19 Page 19 of 19




                             CERTIFICATE OF SERVICE
      I hereby certify that on September 6, 2019, I electronically filed United

Biologic’s Memorandum in Support of its Motions for Sanctions Pursuant to Rule

11(c) with the Clerk of Court using the CM/ECF system which will automatically

send email notification of such filing to all attorneys of record.


                                        /s/ Aaron M. Danzig______________
                                        Aaron M. Danzig
                                        ARNALL GOLDEN GREGORY LLP
                                        171 17th Street, NW
                                        Suite 2100
                                        Atlanta, Georgia 30363
                                        Telephone: (404) 873-8500
                                        Facsimile: (404) 873-8501




                                          19

                                                                        13992589v1
